

116 HR 6532 IH: COVID Special Enrollment Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6532IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Doggett (for himself, Ms. Wild, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to require the Secretary of Health and Human Services to establish a special enrollment period during the COVID–19 emergency period and to carry out outreach and educational activities, and for other purposes.1.Short titleThis Act may be cited as the COVID Special Enrollment Act of 2020.2.Special enrollment period through Exchanges; Federal Exchange outreach and educational activities(a)Special enrollment period through ExchangesSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended—(1)in paragraph (6)—(A)in subparagraph (C), by striking at the end and;(B)in subparagraph (D), by striking at the end the period and inserting ; and; and(C)by adding at the end the following new subparagraph:(E)subject to subparagraph (B) of paragraph (8), the special enrollment period described in subparagraph (A) of such paragraph.; and(2)by adding at the end the following new paragraph:(8)Special enrollment period for certain public health emergency(A)In generalThe Secretary shall, subject to subparagraph (B), require an Exchange to provide—(i)for a special enrollment period during the emergency period described in section 1135(g)(1)(B) of the Social Security Act—(I)which shall begin on the date that is one week after the date of the enactment of this paragraph and which, in the case of an Exchange established or operated by the Secretary within a State pursuant to section 1321(c), shall be an 8-week period; and(II)during which any individual who is otherwise eligible to enroll in a qualified health plan through the Exchange may enroll in such a qualified health plan; and(ii)that, in the case of an individual who enrolls in a qualified health plan through the Exchange during such enrollment period, the coverage period under such plan shall begin, at the option of the individual, on April 1, 2020, or on the first day of the month following the day the individual selects a plan through such special enrollment period.(B)ExceptionThe requirement of subparagraph (A) shall not apply to a State-operated or State-established Exchange if such Exchange, prior to the date of the enactment of this paragraph, established or otherwise provided for a special enrollment period to address access to coverage under qualified health plans offered through such Exchange during the emergency period described in section 1135(g)(1)(B) of the Social Security Act. .(b)Federal Exchange outreach and educational activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph:(3)Outreach and educational activities(A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults).(B)Limitation on use of fundsNo funds appropriated under this paragraph shall be used for expenditures for promoting non-ACA compliant health insurance coverage.(C)Non-aca compliant health insurance coverageFor purposes of subparagraph (B): (i)The term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan.(ii)Such term includes the following:(I)An association health plan. (II)Short-term limited duration insurance.(D)FundingOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated $25,000,000 to carry out this paragraph. Funds appropriated under this subparagraph shall remain available until expended..(c)ImplementationThe Secretary of Health and Human Services may implement the provisions of (including amendments made by) this section through subregulatory guidance, program instruction, or otherwise.